                 Case 21-10457-LSS          Doc 97      Filed 03/22/21      Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                                     Chapter 11

 MOBITV, INC., et al.,                                      Case No. 21-10457 (LSS)

                        Debtors.                            Jointly Administered


                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the admission pro
hac vice of Michael A. Sweet, Esquire of Fox Rothschild LLP to represent the Official Committee of
Unsecured Creditors in the above-captioned case.

Dated: March 19, 2021                            /s/ Seth A. Niederman
Wilmington, Delaware                             Seth A. Niederman (DE No. 4588)
                                                 FOX ROTHSCHILD LLP
                                                 919 North Market Street, Suite 300
                                                 Wilmington, DE 19899
                                                 Telephone: (302) 654-7444
                                                 Email: sniederman@foxrothschild.com

                                                 Proposed Counsel to the Official Committee of
                                                 Unsecured Creditors

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California, and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for the District Court.

                                                 /s/ Michael A. Sweet
                                                 Michael A. Sweet (CA State Bar No. 184345)
                                                 FOX ROTHSCHILD LLP
                                                 325 California St., Suite 2200
                                                 San Francisco, CA 94104-2670
                                                 Telephone: (415) 364-5560
                                                 Email: msweet@foxrothschild.com

                              ORDER GRANTING MOTION
          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




      Dated: March 22nd, 2021                           LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
